Exhibit AMENDMENT TO STOCK PURCHASE AGREEMENT This Amendment (this “Amendment”) to Stock Purchase Agreement is entered into effective as of February , 2010 between Bluewater Partners, S.A., a Panamanian corporation (“Seller”), and St. George Investments, LLC, an Illinois limited liability company (“Buyer”). A.Effective as of January 27, 2010, Seller and Buyer entered into that certain Stock Purchase Agreement (the “Original Agreement”) whereby Buyer agreed to purchase up to 100,000 shares of common stock of Helix Wind, Corp., a Nevada corporation, from Seller. B.Pursuant to Section 6.4 of the Original Agreement, the parties hereto desire to amend the Original Agreement to accelerate the Second Closing and increase the number of shares acquired by Buyer. NOW THEREFORE, intending to be legally bound, and in consideration of the mutual promises, covenants, and conditions contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions and Recitals.Capitalized terms used in this Amendment but not otherwise defined have the respective meanings set forth in the Original Agreement.The recitals set forth above are incorporated in this Amendment by reference and made contractual in nature. 2.Increase in Shares.
